     Case 3:17-cv-00515-AJB-DEB Document 273 Filed 12/22/20 PageID.3512 Page 1 of 2




1
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
       UNITED STATES OF AMERICA,         )       Case No.: 3:17-cv-515-AJB-DEB
10                                       )
11             Plaintiff,                )       ORDER GRANTING JOINT
                                         )       MOTION TO STAY AND
12             v.                        )       ADMINISTRATIVE
13                                       )       CLOSURE OF THE CASE
       RAJMP, INC.; JOAN M. POLITTE;     )
14
       MERRILL LYNCH BUSINESS;           )
15     FINANCIAL SERVICES, INC.;         )
16     CHICAGO TITLE COMPANY;            )
       TBC CORPORATION;                  )
17     SC TELECOM, LLC; WELLS FARGO )
18     BANK, N.A.; PACIFIC WESTERN       )
       BANK; OUTFRONT MEDIA, INC.;       )
19     HALLE PROPERTIES, L.L.C.;         )
20     POFACO, INC.; COUNTY OF;          )
       SAN DIEGO; MIDAS REALTY           )
21
       CORPORATION; KELLY M.;            )
22     POLITTE as the Personal           )
23     Representative of the ESTATE OF   )
       ROBERT A. POLITTE; TED R.         )
24     POLITTE as the Personal           )
25     Representative of the ESTATE OF   )
       ROBERT A. POLITTE,                )
26                                       )
27              Defendants.              )
       _________________________________ )
28
     Case 3:17-cv-00515-AJB-DEB Document 273 Filed 12/22/20 PageID.3513 Page 2 of 2




1           Having considered the parties’ Joint Motion to Stay (Doc. No. 272), the
2     record contained herein, and for good cause having been shown, IT IS HEREBY
3     ORDERED THAT:
4                  1.    The Joint Motion is GRANTED;
5                  2.    This action is stayed.
6                  3.    The Clerk of the Court is directed to ADMINISTRATIVELY
7     CLOSE this case. The decision to administratively close this case pending
8     execution of the settlement agreement does not have any jurisdictional effect. See
9     Dees v. Billy, 394 F.3d 1290, 1294 (9th Cir. 2005) (“An order administratively
10    closing a case is a docket management tool that has no jurisdictional effect.”).
11
12          IT IS SO ORDERED.

13    Dated: December 22, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1
